Citation Nr: 0718331	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-32 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




 
INTRODUCTION

The veteran had active service from July 1967 to May 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Detroit, Michigan, Regional Office (RO) which, in pertinent 
part, denied service connection for chronic bilateral hearing 
loss disability.  


FINDINGS OF FACT

1.  The veteran participated in and was wounded during combat 
in the Republic of Vietnam.  The veteran was awarded the 
Combat Infantryman Badge and the Purple Heart.  

2.  Chronic bilateral sensorineural hearing loss disability 
has been shown to have originated during wartime service.  


CONCLUSION OF LAW

Chronic bilateral hearing loss disability was incurred in 
wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
33.326(a), 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
April 2003 and June 2003 which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The JVCAA 
notices were issued prior to the July 2003 rating decision 
from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  

The Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not informed of the type 
of evidence necessary to establish an initial evaluation and 
an initial effective date for the award of service connection 
for chronic bilateral hearing loss disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision given the 
favorable resolution below.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006)  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury 


incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 2002).  Service connection for impaired hearing 
shall be established when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; or the thresholds for at least three of 
these frequencies are 26 decibels; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  The Court has held that the 
provisions of 38 C.F.R. § 3.385 prohibit the award of service 
connection for hearing loss where audiometric test scores are 
within the established limits.  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The veteran's service medical records do not refer to hearing 
loss disability.  At his May 1969 physical examination for 
service separation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10
The veteran's service personnel records indicate that he 
served with the Army as an armor intelligence specialist; was 
wounded during combat with the enemy in the Republic of 
Vietnam; and was awarded both the Combat Infantryman Badge 
and the Purple Heart.  Service connection is currently in 
effect for right tibial area gunshot wound residuals and left 
hand wound scar residuals.   

A July 2002 VA Ears, Nose, And Throat (ENT) outpatient 
treatment record states that the veteran complained of 
chronic hearing loss and tinnitus since serving in the 
Republic of Vietnam.  He reported that he had served in an 
armored unit and sustained significant noise exposure.  The 
examining physician advanced an impression of "b[ilateral] 
slightly asymmetrical [sensorineural hearing loss disability] 
likely related to noise exposure in Vietnam."  

At a July 2003 VA audiological examination for compensation 
purposes, the veteran complained of bilateral hearing loss 
disability.  He reported that he had initially experienced 
hearing loss and tinnitus while in Vietnam.  On examination, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
90
LEFT
35
30
50
80
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The 
veteran was diagnosed with right ear hearing loss disability 
and left ear sensorineural hearing loss disability.  The VA 
examiner commented that:  

C-folder was reviewed.  Vet's hearing on 
discharge was within normal limits.  
Therefore, it is not likely that the 
current hearing loss is a result of 
military noise exposure.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran served with an armored unit in the Republic of 
Vietnam; participated in combat; was wounded; and received 
commendations associated with such combat.  Given these 
facts, the Board finds the veteran's statements as to his 
inservice combat-related noise exposure to be consistent with 
the circumstances, conditions, and hardships of his service 
during the Vietnam War.  

Chronic bilateral hearing loss disability was not shown 
during active service or for many years thereafter.  While a 
VA audiologist found that the veteran's bilateral hearing 
loss disability was not etiologically related to his 
inservice noise exposure, a treating VA ENT physician 
determined that the veteran's bilateral sensorineural hearing 
loss disability was "likely related to noise exposure in 
Vietnam."  Given that the evidence is in relative equipoise 
and upon resolution of every reasonable doubt in favor of the 
veteran, the Board concludes that service connection for 
chronic bilateral sensorineural hearing loss disability is 
warranted.  38 U.S.C.A. § 1154(b) (West 2002).  


ORDER

Service connection for bilateral sensorineural hearing loss 
disability is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


